Opinion
Pee Curiam,
The appellant was convicted by the verdict of a jury of murder in the first degree and the penalty was fixed at life imprisonment. He filed a petition for a writ of habeas corpus in the Court of Common Pleas of Chester County, praying his discharge contending that he is illegally restrained because he was committed and is confined without due process of law. The writ was denied without hearing. A writ of certiorari issued.
*443We have studied carefully the record of the entire proceedings in the court below and each of the assignments of error submitted in regard thereto. We are of the unanimous conclusion that every contention of the defendant is completely and correctly answered in the formal opinion of the court disposing of the petition. In addition, we are satisfied that the appellant had a fair trial, and that none of his constitutional rights were violated at any stage of the proceedings.
Therefore, the order of the court is affirmed on the opinion of President Judge Harvey.